 Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 1 of 10 Page ID #:1



 1     Patrick M. Howe (SBN 154669)
 2
       pat@patrickhowelaw.com
       PATRICK HOWE LAW, APC
 3
       402 W. Broadway, Ste. 1025
 4     San Diego, CA 92101
       (619) 398-3422 Phone
 5
       (619) 452-2507 Fax
 6

 7
       Attorney for plaintiff
       United Financial Casualty Company
 8

 9

10                   UNITED STATES DISTRICT COURT
11                  CENTRAL DISTRICT OF CALIFORNIA
12

13
       United Financial Casualty              Case No. 2:20-cv-9840
14     Company,
                                              Complaint for Declaratory
15                 Plaintiff,
                                              Relief
16        v.
                                              Demand for Jury Trial
17     Jun & Xu Transportation, Inc.;
18     Joe Wang; and Chang Zhen
       Chen;
19
                   Defendants.
20

21
          Plaintiff United Financial Casualty Company (“UFCC”) alleges as
22
       follows:
23
                                     Jurisdiction
24
          1.   Jurisdiction exists under 28 U.S.C. § 1332 because this is a civil
25
       action between citizens of different states and the matter in
26
       controversy exceeds $75,000, exclusive of interest and costs.
27

28



                                       Complaint
 Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 2 of 10 Page ID #:2



 1                                      Venue
 2        2. Venue is proper under 28 U.S.C. § 1391 because, for venue
 3     purposes, each defendant resides in this judicial district and a
 4     substantial part of the events or omissions giving rise to the claims
 5     alleged herein occurred within this judicial district.
 6                                      Parties
 7        3. UFCC is a corporation incorporated under the laws of Ohio. Its
 8     principal place of business is in Ohio.
 9        4. Defendant Jun & Xu Transportation, Inc. is a corporation
10     incorporated under the laws of California. Its principal place of
11     business is in Los Angeles County, California.
12        5.   Defendant Joe Wang is a natural person. He is a citizen of
13     California. He resides in California.
14        6. Defendant Chang Zhen Chen is a natural person. He is a citizen
15     of California. He resides in California.
16                               General Allegations
17        7.   UFCC is an insurance company. On December 23, 2018, UFCC
18     insured Jun & Xu Transportation, Inc. under commercial auto
19     insurance policy no. 07594002-0 (the “UFCC policy”).
20        8. At the time, Jun & Xu Transportation, Inc. was a motor carrier
21     engaged in interstate trucking activities and registered with the
22     Federal Motor Carrier Safety Administration under DOT no. 2997183.
23     The UFCC policy was issued to meet the needs of this type of business.
24        9. Under Part I – Liability to Others, the UFCC policy contained
25     the following insuring agreement:
26              INSURING AGREEMENT - LIABILITY TO
27
                OTHERS

28
                Subject to the Limits of Liability, if you pay the
                premium for liability coverage for the insured auto

                                     Complaint – 2
 Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 3 of 10 Page ID #:3



 1              involved, we will pay damages, other than punitive
                or exemplary damages, for bodily injury, property
 2
                damage, and covered pollution cost or expense,
 3              for which an insured becomes legally responsible
                because of an accident arising out of the ownership,
 4
                maintenance or use of that insured auto. …
 5
                We will settle or defend, at our option, any claim or
 6              lawsuit for damages covered by this Part I. …
 7        10. The UFCC policy, under Part I – Liability to Others, contained
 8     the following exclusions:
 9              Coverage under this Part I, including our duty to
10
                defend, does not apply to:
                …
11
                3. Worker’s Compensation
12
                   Any obligation for which an insured or an
13                 insurer of that insured, even if one does not
14
                   exist, may be held liable under workers’
                   compensation, unemployment compensation,
15                 disability benefits law, or any similar law.
16              …
17              5. Employee Indemnification and Employer’s
18
                   Liability
                   Bodily injury to:
19
                    a. An employee of any insured arising out of or
20                     within the course of:
21                     (i) That employee’s employment by any
22                         insured; or
23
                       (ii) Performing duties related to the conduct
                            of any insured’s business; or
24
                    b. The spouse, child, parent, brother or sister of
25                     that employee as a consequence of Paragraph
26                     a. above.
27              This exclusion applies:
28
                    a. Whether the insured may be liable as an
                       employer or in any other capacity; and

                                    Complaint – 3
 Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 4 of 10 Page ID #:4



 1                  b. To any obligation to share damages with or
                       repay someone else who must pay damages
 2
                       because of the injury.
 3
                …
 4              6. Fellow Employee
 5                 Bodily injury to:
 6                  a. a fellow employee of an insured injured while
                       within the course of their employment or
 7
                       while performing duties related to the
 8                     conduct of your business.
 9                  b. the spouse, child, parent, brother, or sister of
                       that fellow employee as a consequence of
10
                       Paragraph a. above.
11
                    …
12
          11. The UFCC policy was endorsed with an MCS-90 endorsement
13
       in compliance with Sections 29 and 30 of the Motor Carrier Act of
14
       1980 and the rules and regulations of the Federal Motor Carrier Safety
15
       Administration. The endorsement stated:
16
                The insurance policy to which this endorsement is
17              attached provides automobile liability insurance and
                is amended to assure compliance by the insured,
18
                within the limits stated herein, as a motor carrier of
19              property, with Sections 29 and 30 of the Motor
20
                Carrier Act of 1980 and the rules and regulations of
                the Federal Motor Carrier Safety Administration
21
                (FMSCA).
22              In consideration of the premium stated in the policy
23              to which this endorsement is attached, the insurer
                (the company) agrees to pay, within the limits of
24
                liability described herein, any final judgment
25              recovered against the insured for public liability
26
                resulting from negligence in the operation,
                maintenance or use of motor vehicles subject to the
27              financial responsibility requirements of Sections 29
28              and 30 of the Motor Carrier Act of 1980 regardless
                of whether or not each motor vehicle is specifically

                                     Complaint – 4
 Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 5 of 10 Page ID #:5



 1              described in the policy and whether or not such
                negligence occurs on any route or in any territory
 2
                authorized to be served by the insured or elsewhere.
 3              Such insurance as is afforded, for public liability,
                does not apply to injury to or death of the insured’s
 4
                employees while engaged in the course of their
 5              employment, or property transported by the insured,
 6
                designated as cargo. …

 7
          12. On December 23, 2018, Chang Zhen Chen was one of two

 8
       individuals operating a tractor-trailer combo on a cross-country

 9
       tandem drive to deliver cargo. Jun & Xu Transportation, Inc.

10
       employed Chang Zhen Chen and Joe Wang to operate the tractor-

11
       trailer combo. The tractor-trailer combo picked up cargo in New

12
       Jersey. The tandem drivers drove the tractor-trailer combo west for

13
       delivery of the cargo at points in California. While operating the

14
       tractor-trailer combo in Texas, the tandem team was involved in an

15
       accident. Chang Zhen Chen, who was in the sleeper bunk at the time

16
       of loss, allegedly sustained injuries as a result of the accident.

17
          13. Under 49 CFR 390.5, Chang Zhen Chen and Joe Wang were

18
       employees of Jun & Xu Transportation, Inc. at the time of the

19
       accident, even if each and Jun & Xu Transportation, Inc. agreed he

20
       was an independent contractor. The regulation states:

21
                Employee means any individual, other than an
                employer, who is employed by an employer and who
22              in the course of his or her employment directly
23              affects commercial motor vehicle safety. Such term
                includes a driver of a commercial motor vehicle
24
                (including an independent contractor while in the
25              course of operating a commercial motor vehicle), a
26
                mechanic, and a freight handler. …
          14. On December 12, 2019, Chang Zhen Chen filed a complaint in
27
       Los Angeles Superior Court asserting causes of action arising out of
28



                                      Complaint – 5
 Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 6 of 10 Page ID #:6



 1     the December 23, 2018 accident in Texas (the “state court injury
 2     action”). The complaint names as defendants Best Rich, Inc., Jun & Xu
 3     Transportation, Inc., Joe Wang, and Does 1 to 100. In the state court
 4     injury action, Chang Zhen Chen alleges that Jun & Xu Transportation,
 5     Inc. and Joe Wang are each liable for injuries he sustained in the
 6     accident.
 7        15. In the complaint in the state court injury action, Chang Zhen
 8     Chen alleges he has sustained over $75,000 in damages as a result of
 9     the accident.
10        16. UFCC is defending Jun & Xu Transportation, Inc. and Joe
11     Wang against the claims made in the state court injury action under a
12     reservation of rights to deny coverage.
13                               First Cause of Action
14                          (Declaratory Relief on Duty to
15                       Indemnify – Against all Defendants)
16        17. UFCC incorporates the allegations in paragraphs 1–16 as
17     though fully set forth within this first cause of action.
18        18.   An actual controversy exists between UFCC and each
19     defendant. On the one hand, UFCC contends it has no obligation
20     under the UFCC policy to indemnify Jun & Xu Transportation, Inc. or
21     Joe Wang against the claims in the state court injury action or
22     otherwise arising from the December 23, 2018 accident because:
23     Exclusions 3, 5 and 6 in the UFCC policy exclude coverage for injuries
24     to employees and fellow employees, and Joe Wang and Chang Zhen
25     Chen were employees of Jun & Xu Transportation, Inc. On the other
26     hand, UFCC is informed and believes and thereon alleges that each
27     defendant contends that UFCC does have such an obligation under the
28     UFCC policy.

                                     Complaint – 6
 Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 7 of 10 Page ID #:7



 1        19. A judicial determination is necessary and appropriate at this
 2     time regarding the respective rights and duties of UFCC and each
 3     defendant under the UFCC policy, specifically, for a declaration that
 4     UFCC has no obligation under the UFCC policy to indemnify Jun &
 5     Xu Transportation, Inc. or Joe Wang against the claims in the state
 6     court injury action or otherwise arising from the December 23, 2018
 7     accident.
 8                            Second Cause of Action
 9                          (Declaratory Relief on Duty to
10                        Defend – Against all Defendants)
11        20. UFCC incorporates the allegations in paragraphs 1–16 as
12     though fully set forth within this second cause of action.
13        21.    An actual controversy exists between UFCC and each
14     defendant. On the one hand, UFCC contends it has no obligation
15     under the UFCC policy to defend Jun & Xu Transportation, Inc. or Joe
16     Wang against the claims in the state court injury action or otherwise
17     arising from the December 23, 2018 accident because: Exclusions 3, 5
18     and 6 in the UFCC policy exclude coverage for injuries to employees
19     and fellow employees, and Joe Wang and Chang Zhen Chen were
20     employees of Jun & Xu Transportation, Inc. On the other hand, UFCC
21     is informed and believes and thereon alleges that each defendant
22     contends that UFCC does have such an obligation under the UFCC
23     policy.
24        22. A judicial determination is necessary and appropriate at this
25     time regarding the respective rights and duties of UFCC and each
26     defendant under the UFCC policy, specifically, for a declaration that
27     UFCC has no obligation under the UFCC policy to defend Jun & Xu
28     Transportation, Inc. or Joe Wang against the claims in the state court

                                    Complaint – 7
 Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 8 of 10 Page ID #:8



 1     injury action or otherwise arising from the December 23, 2018
 2     accident.
 3                              Third Cause of Action
 4              (Declaratory Relief on Duty to Pay for Legal Liability
 5             under MCS-90 Endorsement – Against all Defendants)
 6        23. UFCC incorporates the allegations in paragraphs 1–16 as
 7     though fully set forth within this third cause of action.
 8        24. An actual controversy exists between UFCC and each
 9     defendant. On the one hand, UFCC contends it has no obligation
10     under the MCS-90 endorsement to the UFCC policy to pay for any
11     legal liability of Jun & Xu Transportation, Inc. or Joe Wang against the
12     claims in the state court injury action or otherwise arising from the
13     December 23, 2018 accident because: the MCS-90 endorsement
14     applies only to the motor carrier listed on the endorsement and does
15     not apply to employee injuries, Joe Wang is not listed as the motor
16     carrier, and Chang Zhen Chen was an employee of Jun & Xu
17     Transportation, Inc. On the other hand, each defendant contends that
18     UFCC does have such an obligation under the MCS-90 endorsement
19     to the UFCC policy.
20        25. A judicial determination is necessary and appropriate at this
21     time regarding the respective rights and duties of UFCC and each
22     defendant under the MCS-90 endorsement to the UFCC policy,
23     specifically, for a declaration that UFCC has no obligation under the
24     MCS-90 endorsement to the UFCC policy to pay for any legal liability
25     of Jun & Xu Transportation, Inc. or Joe Wang against the claims in the
26     state court injury action or otherwise arising from the December 23,
27     2018 accident.
28



                                     Complaint – 8
 Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 9 of 10 Page ID #:9



 1                                      Prayer
 2        Wherefore, UFCC prays for judgment as follows:
 3        1.   For a judicial declaration that UFCC has no obligation under
 4     the UFCC policy to indemnify Jun & Xu Transportation, Inc. or Joe
 5     Wang against the claims in the state court injury action or otherwise
 6     arising from the December 23, 2018 accident;
 7        2. For a judicial declaration that UFCC has no obligation under
 8     the UFCC policy to defend Jun & Xu Transportation, Inc. or Joe Wang
 9     against the claims in the state court injury action or otherwise arising
10     from the December 23, 2018 accident;
11        3. For a judicial declaration that UFCC has no obligation under
12     the MCS-90 endorsement to the UFCC policy to pay for any legal
13     liability of Jun & Xu Transportation, Inc. or Joe Wang against the
14     claims in the state court injury action or otherwise arising from the
15     December 23, 2018 accident;
16        4. For costs of suit incurred herein; and
17        5.   For such further relief the court deems just and proper.
18

19        October 27, 2020               PATRICK HOWE LAW, APC
20
                                         By: /s/ Patrick M. Howe
21                                       Patrick M. Howe
22
                                         Attorney for plaintiff United
                                         Financial Casualty Company
23

24

25

26

27

28



                                     Complaint – 9
Case 2:20-cv-09840-FLA-MAA Document 1 Filed 10/27/20 Page 10 of 10 Page ID #:10



 1                           Demand for Trial by Jury
 2        UFCC demands a jury trial on all issues in this action.
 3

 4        October 27, 2020              PATRICK HOWE LAW, APC
 5
                                        By: /s/ Patrick M. Howe
 6                                      Patrick M. Howe
 7
                                        Attorney for plaintiff United
                                        Financial Casualty Company
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                   Complaint – 10
